Case: 1:16-cv-00937-SJD Doc #: 17 Filed: 05/28/19 Page: 1 of 3 PAGEID #: 105
Case: 1:16-cv-00937-SJD Doc #: 17 Filed: 05/28/19 Page: 2 of 3 PAGEID #: 106
   Case: 1:16-cv-00937-SJD Doc #: 17 Filed: 05/28/19 Page: 3 of 3 PAGEID #: 107




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system

and copies will be mailed via U.S. Mail to those parties who are not served via the Court’s

electronic filing system. Parties may access this filing through the Court’s system.



                                               /s/ Randolph H. Freking
                                               Randolph H. Freking (0009158)
                                               Elizabeth Asbury Newman (0096921)
                                               Freking Myers & Reul LLC
                                               600 Vine Street, Ninth Floor
                                               Cincinnati, OH 45202
                                               Ph: (513) 721-1975/Fax: (513) 651-2570
                                               randy@fmr.law
                                               enewman@fmr.law
